             Case 3:20-cv-09231-WHO Document 1 Filed 12/18/20 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9                                      SAN FRANCISCO DIVISION
10         IN RE JUUL LABS, INC., MARKETING,                       Case No. 3:19-md-02913-WHO
           SALES PRACTICES, AND PRODUCTS
11         LIABILITY LITIGATION                                    Honorable William H. Orrick
12

13 This Document Relates to:                                        JURY TRIAL DEMANDED

14 JEFFREY WETTER, JR.

15
                     SHORT-FORM COMPLAINT AND DEMAND FOR JURY TRIAL
16                                 (PERSONAL INJURY)

17         The Plaintiff(s) named below file(s) this Short-Form Complaint and Demand for Jury Trial
   against Defendants named below by and through the undersigned counsel. Plaintiff(s) incorporate(s)
18 by reference the allegations contained in Plaintiffs’ Consolidated Master Complaint (Personal
   Injury), in In re Juul Labs, Inc., Marketing, Sales Practices, and Products Lability Litigation, MDL
19 No. 2913 in the United States District Court for the Northern District of California. Plaintiff(s) file(s)

20 this Short-Form Complaint as permitted by Case Management Order No. 7 of this Court.

21           Plaintiff(s) select and indicate by checking-off where requested, the Parties and Causes of
     Actions specific to this case.1
22
               Plaintiff, by and through their undersigned counsel, allege as follows:
23

24

25
     1
         If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the specific
26 facts supporting any such additional Cause(s) of Action, must be pled in a manner complying with the
     requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may attach additional
27 pages to this Short-Form Complaint.

28
                                                            -1-
                                                             SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                  (PERSONAL INJURY)
             Case 3:20-cv-09231-WHO Document 1 Filed 12/18/20 Page 2 of 10




 1 I.          DESIGNATED FORUM2
 2             1.       Identify the Federal District Court in which the Plaintiff would have filed in the
                        absence of direct filing:
 3
                              United States Federal District Court for the Western District of Texas
 4
                         (“Transferee District Court”).
 5

 6 II.         IDENTIFICATION OF PARTIES

 7             A.       PLAINTIFF(S)

 8                   2. Injured Plaintiff(s): Name of the individual injured due to use of JUUL products:
                           Jeffrey Wetter, Jr.
 9
                         (“Plaintiff”).
10

11                   3. At the time of the filing of this Short-Form Complaint, Plaintiff resides at:

12                            Austin, Texas

13
                     4. Consortium Plaintiff: Name of the individual(s) that allege damages for loss of
14                      consortium:
15                            N/A
16                       (“Consortium Plaintiff”).

17
                     5. Survival and/or Wrongful Death Claims:
18                      (a)         Name and residence of Decedent Plaintiff when he/or she suffered a JUUL
19                                  related death:
                                     N/A
20

21
                        (b)         Plaintiff/Decedent died on:
22                                   N/A
23

24             B.       DEFENDANT(S)
25              6.      Plaintiff(s) name(s) the following Defendants in this action
26

27
     2
28       See Case Management Order No. 3, at II(C) (ECF No. 309).
                                                             -2-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
             Case 3:20-cv-09231-WHO Document 1 Filed 12/18/20 Page 3 of 10




 1                                   JUUL LABS, INC., previously d/b/a as PAX LABS, INC. and PLOOM INC.;3

 2                                   ALTRIA GROUP, INC.;4
 3                                   PHILIP MORRIS USA, INC.;5
 4
                                 ALTRIA CLIENT SERVICES LLC;6
 5
                                 ALTRIA GROUP DISTRIBUTION COMPANY;7
 6
                                     ALTRIA ENTERPRISES LLC;8
 7

 8                      THE MANGEMENT DEFENDANTS

 9                                   JAMES MONSEES;9

10                               ADAM BOWEN;10
11
                                 NICHOLAS PRITZKER;11
12
                                 HOYOUNG HUH;12
13
                                 RIAZ VALANI;13
14
                        THE E-LIQUID MANUFACTURING DEFENDANTS
15

16                                   MOTHER MURPHY'S LABS, INC.;14

17

18
19   3
         Delaware corporation, with its principal place of business in San Francisco, California.
20   4
         Virginia corporation, with its principal place of business in Richmond, Virginia.
     5
21       Virginia corporation with its principal place of business in Richmond, Virginia.
     6
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
22   7
         Virginia corporation with its principal place of business in Richmond, Virginia.
23   8
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
     9
24       A resident of California.
     10
          A resident of California.
25
     11
          A resident of California.
26   12
          A resident of California.
27   13
          A resident of California.
     14
28        North Carolina corporation, with a principal place of business in North Carolina.
                                                             -3-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
             Case 3:20-cv-09231-WHO Document 1 Filed 12/18/20 Page 4 of 10




 1                               ALTERNATIVE INGREDIENTS, INC.;15

 2                               TOBACCO TECHNOLOGY, INC.;16
 3
                                  eLIQUITECH, INC.;17
 4
                        THE DISTRIBUTOR DEFENDANTS
 5
                                 MCLANE COMPANY, INC.;18
 6
                                 EBY-BROWN COMPANY, LLC;19
 7

 8                               CORE-MARK HOLDING COMPANY, INC.;20

 9                      THE RETAILER DEFENDANTS
10                                CHEVRON CORPORATION;21
11
                                  CIRCLE K STORES INC.;22
12
                                 SPEEDWAY LLC;23
13
                                 7-ELEVEN, INC.;24
14

15                                WALMART;25

16                               WALGREENS BOOTS ALLIANCE, INC.26

17

18
     15
          North Carolina corporation, with a principal place of business in North Carolina.
19
     16
          Maryland corporation, with a principal place of business in Maryland.
20   17
          Maryland corporation, with a principal place of business in Maryland.
21   18
          Texas corporation with a principal place of business in Texas.
     19
22        Delaware limited liability company with a principal place of business in Illinois.
     20
          Delaware corporation. From 2015-2018, principal place of business California; as of 2019, principal place
23 of business Texas.
     21
24        Delaware corporation with a principal place of business in California.
     22
          Texas corporation with a principal place of business in Arizona.
25
     23
          Delaware corporation with a principal place of business in Ohio.
26   24
          Texas corporation with a principal place of business in Texas.
27   25
          Delaware corporation with a principal place of business in Arkansas.
     26
28        Delaware corporation with a principal place of business in Illinois.
                                                             -4-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
             Case 3:20-cv-09231-WHO Document 1 Filed 12/18/20 Page 5 of 10




 1              C.      PRODUCT USE

 2              7.      Plaintiff used JUUL during the time period including from August 2017 to May 2019
                        and that use caused and or substantially contributed to his injury.
 3

 4              D.      PHYSICAL INJURY27

 5              8.      The Plaintiff(s) experienced the following physical condition, injury or illness alleged
                        to have been caused and or contributed to as a substantial factor by JUUL:
 6
                                   ADDICTION
 7

 8                                NICOTINE POISIONING

 9                               BEHAVIORAL ISSUES/MENTAL HEALTH (check all that apply):
10
                                         ANGER/OUTBURSTS
11
                                         MOOD SWINGS
12                                       IRRITABILITY
13                                       SUICIDAL THOUGHTS

14                                       SUICIDAL ATTEMPTS
                                         DEATH BY SUICIDE
15
                                         OTHER (specify): ______________________________
16

17

18                               COGNITIVE ISSUES (check all that apply):

19                                       ATTENTION DEFICIT DISORDER
20                                       LEARNING IMPAIRMENTS

21                                       LACK OF CONCENTRATION
                                         TROUBLE SLEEPING
22
                                         OTHER (specify):____________________________
23

24

25
     27
          Plaintiff(s) must check-off all physical injuries allegedly caused by Plaintiff’s use of JUUL. Plaintiff is not
26 required to plead here emotional or psychological injuries, or all manifestations of the physical injury alleged
     which will be inquired into as part of the Plaintiff’s Fact Sheet (“PFS”). This Short-Form Complaint assumes
27 that emotional and psychological damages are asserted by the Plaintiff.

28
                                                              -5-
                                                               SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                    (PERSONAL INJURY)
     Case 3:20-cv-09231-WHO Document 1 Filed 12/18/20 Page 6 of 10




 1                  CARDIOVASCULAR (check all that apply):

 2                           HEART ATTACK
                             OTHER CARDIOVASCULAR DIAGNOSIS (specify)
 3                              Tachycardia
 4
                    NEUROLOGIC (check all that apply):
 5
                       SEIZURES
 6
                       STROKE
 7

 8                  RESPIRATORY/LUNG (check all that apply):
                       ACUTE EOSINOPHILIC PNEUMONIA/PULMONARY
 9
                       EOSINOPHILIA
10                     ACUTE INTERSTITIAL PNEUMONITIS OR ACUTE PNEUMONIA
11                     ACUTE RESPIRATORY DISTRESS SYNDROME (ARDS)

12                     ASTHMA
                       BRONCHITIS
13
                       CHRONIC LUNG PROBLEMS
14
                       CHRONIC OBSTRUCTIVE PULMONARY DISEASE (COPD)
15                     E-CIGARETTE, OR VAPING, PRODUCT USE ASSOCIATED LUNG
                       INJURY (EVALI)
16
                       ESPHYSEMA
17
                       LIPOID PNEUMONIA
18                     LUNG TRANSPLANT
19                     OTHER SPECIFIED INTERSTITIAL PULMONARY DISEASE

20                     PNEUMONIA (any type) (specify): multifocal pneumonia

21                     POPCORN LUNG/BRONCHIOLITIS OBLITERANS
22

23                  DEATH

24                    OTHER PERSONAL INJURIES (specify): acute respiratory failure due to
25                hypoxia, pleural effusion

26

27    9.    The physical condition, injury or illness alleged in paragraph 7 occurred on or about:
            Evolving dates subsequent to the commencement of JUUL use which began on or
28
                                             -6-
                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                   (PERSONAL INJURY)
           Case 3:20-cv-09231-WHO Document 1 Filed 12/18/20 Page 7 of 10




 1                 around August 2017; Plaintiff required overnight hospitalization related to his
                   injuries on or around May 2019.
 2

 3
     V.      CAUSES OF ACTION ASSERTED
 4

 5           10.   The following Causes of Action asserted in the Plaintiffs’ Consolidated Master

 6 Complaint (Personal Injury), and the allegations with regard thereto in the Plaintiffs’ Consolidated

 7 Master Complaint (Personal Injury), are adopted in this Short Form Complaint by reference:

 8
          Check if   Cause  Cause of Action
 9        Applicable of
                     Action
10                   Number
11                       I      STRICT LIABILITY - DESIGN DEFECT
12
                        II      STRICT LIABILITY - FAILURE TO WARN
13
                        III     STRICT LIABILITY - MANUFACTURING DEFECT
14
                        IV      PRODUCTS LIABILITY - NEGLIGENT DESIGN
15

16                      V       PRODUCTS LIABIITY –NEGLIGENT FAILURE TO WARN

17                      VI      PRODUCTS LIAIBILITY – NEGLIGENT MANUFACTURING
18                     VII      NEGLIGENCE AND/OR GROSS NEGLIGENCE
19
                       VIII     NEGLIGENT FAILURE TO RECALL/ RETROFIT
20
                        IX      NEGLIGENT MISREPRESENTATION
21

22                      X       FRAUD

23                      XI      FRAUDULENT CONCEALMENT

24                     XII      CONSPIRACY TO COMMIT FRAUD
25
                       XIII     UNJUST ENRICHMENT
26
                       XIV      VIOLATION OF UNFAIR TRADE PRACTICES/CONSUMER
27                              PROTECTION LAW and specify which state’s statute below
                                Tex. Bus. & Com. Code Ann. §§17.41 et seq.
28
                                                    -7-
                                                     SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                          (PERSONAL INJURY)
      Case 3:20-cv-09231-WHO Document 1 Filed 12/18/20 Page 8 of 10




 1   Check if   Cause  Cause of Action
     Applicable of
 2              Action
                Number
 3

 4               XV     BREACH OF EXPRESS WARRANTY

 5               XVI    BREACH OF AN IMPLIED WARRANTY OF
                        MERCHANTABILITY
 6

 7               XVII   WRONGFUL DEATH

 8              XVIII   SURVIVAL ACTION

 9               XIX     LOSS OF CONSORTIUM
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                         -8-
                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                              (PERSONAL INJURY)
          Case 3:20-cv-09231-WHO Document 1 Filed 12/18/20 Page 9 of 10




 1 VI.     ADDITIONAL CAUSES OF ACTION

 2                                                      NOTE
 3        If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the
          specific facts supporting any such additional Cause(s) of Action, must be pled in a manner complying
 4        with the requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may
          attach additional pages to this Short-Form Complaint.
 5

 6

 7          11.     Plaintiff(s) assert(s) the following additional theories against the Defendants
     designated in paragraph 6 above:
 8

 9

10

11

12

13

14

15

16

17

18
             WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants for
19

20 compensatory, treble, and punitive damages, medical monitoring to diagnose JUUL induced injuries

21 at an earlier date to allow for timely treatment and prevention of exacerbation of injuries, together

22 with interest, costs of suit, attorneys' fees, and all such other relief as the Court deems proper, and

23 such further relief as the Court deems equitable and just, and as set forth in the Plaintiffs’

24
     Consolidated Master Complaint (Personal Injury).
25

26

27

28
                                                        -9-
                                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                              (PERSONAL INJURY)
     Case 3:20-cv-09231-WHO Document 1 Filed 12/18/20 Page 10 of 10




 1                                    JURY DEMAND

 2     Plaintiff(s) hereby demand a trial by jury as to all claims in this action.
 3

 4                                            Dated this 18th day of December, 2020

 5
                                              By:         /s/ Ellen Relkin
 6
                                                          Ellen Relkin, Esq. (Admitted Pro Hac Vice)
 7
                                                          700 Broadway
 8                                                        New York, NY 10003
                                                          Tel: (212) 558-5715
 9                                                        Fax: (646) 293-7453
10                                                        erelkin@weitzlux.com

11                                                        WEITZ & LUXENBERG, P.C.
                                                          Attorneys for Plaintiff
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 - 10 -
                                                    SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                         (PERSONAL INJURY)
